Title: To Benjamin Franklin from Samuel Cooper, 16 October 1783
From: Cooper, Samuel
To: Franklin, Benjamin


          
            Sir,
            Octobr. 16. 1783.
          
          The Consul General of France kindly informing me that a Vessel was on the Point of sailing for Brest, I have only a Moment to inform you that the House of Representatives for this State have this Moment passed an Act for a Duty of 5 pr Cent on all Goods imported for paying the Interest of our National Debt, according to the Requisition of Congress. This

Measure has met with uncommon Opposition here. Congress having voted to the Officers of the Army 5 Years whole Pay after the War instead of half pay for Life, a great popular Disgust took place in the N. England States. At the Beginning of the present Session of the Genl. Court, a great Majority of the lower House were warmly determined against granting the Impost to Congress, knowing that part of it would be applied to the Payment of the Officers. Near 40 Towns in this State had expressly instructed their Representatives against such an Impost. The Senate, however, judging more wisely, were almost unanimous in Favor of it. Both Houses remained firm in their Opinion, and it was concluded Nothing could be done on this Business, at least in the present Session— At this Juncture, the Governor who had before in his Speech to both Houses at the Meeting of the Court, endeavor’d to impress them with the Importance of supporting public Credit, made a second Address to them of the same Import. It produced a Conference between both Houses, and the Effect of all has been a Decision in the House of Representatives in Favor of the Impost— The Senate will no doubt concur & the Governor give his Consent immediately. The Struggle has been hard; 75 against 68. I hope the other States will come into the same Measure, and lay a Foundation for the Support of our National Credit.
          We have yet no Account of the Conclusion of the Definitive Treaty.
          I hope my Grandson is now on his Passage to us— His Father assures me he has wrote to France and made Provision for his Return. His Affairs have been embarrassed, and I have not seen or received a Line from him for several Months— I am

anxious about my dear Boy, and most earnestly wish his immediate Return.
          The Vessel waiting for this Letter, I have only to subscribe myself most respectfully & Affectionately Your’s
          
            Saml: Cooper.
            
          
         
          His Excellency Benjn. Franklin Esqr.
          Notation: Cooper Mr. Saml. Oct. 16 1783.—
        